Citation Nr: 0501748	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, including disc disease at L5-S1, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a right ankle 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1989 to November 1993 and from March 1994 to May 1995.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision the Department of 
Veterans Affairs (VA) Regional office in Huntington, West 
Virginia (RO).

At his hearing before the Board in September 2004, the 
veteran raised the issue of entitlement to service connection 
for a right foot disorder, secondary to his service-connected 
right ankle disorder.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The veteran testified at a September 2004 personal 
hearing before the Board that his service-connected low back, 
right ankle and left knee disabiities had all increased in 
severity since the most recent VA examination which was 
conducted in January 2003.  At the hearing, the veteran was 
wearing a brace on his left knee and right ankle.  He also 
indicated that he had orthotic shoe inserts which were used 
to treat his service-connected ankle disorder.  Review of the 
September 2004 VA examination report does not indicate that 
the veteran required use of braces for his service-connected 
ankle and knee disabilities at that time.  


Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine, 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  68 Fed. 
Reg. 51454-51458 (August 27, 2003); now codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The veteran 
has not been provided the new rating criteria nor has his 
claim been adjudicated with consideration of the revised 
regulations.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. §§ 
4.40, 4.45 (2004) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating, disabilities of 
the joints include: weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's musculoskeletal 
disabilities.  DeLuca, 8 Vet. App. at 206-07.

Accordingly, this case is remanded for the following actions:

1.  The veteran should be requested to 
identify all sources of medical treatment 
for his service-connected back, ankle and 
knee disabilities received from January 
2003 to the present, and that he furnish 
signed authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  The veteran 
should also be requested to identify any 
employment or other records that could 
indicate episodes of incapacitation, and 
that he furnish appropriate authorizations 
for release to VA of such records.  Copies 
of these employment or other records not 
currently of record should then be 
requested and associated with the claims 
file.  All efforts to obtain these records 
should be fully documented and, for VA 
records, the VA facility should provide a 
negative response if records are not 
available.

2.  The veteran should be scheduled for an 
examination to determine the current 
severity of his service-connected low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of low back 
pathology found to be present.  The 
examination should be conducted attention 
to the new criteria for rating spine 
disabilities found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  In 
particular, the examiner should report any 
functional limitation found and range of 
motion expressed in degrees, with standard 
ranges provided for comparison purposes, 
should be accomplished.  The examiner must 
also address whether there is any 
neurologic abnormalities related to the 
veteran's service-connected disc disease.  
The examiner should also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected low back disorder.  The report 
prepared should be typed.


3.  The veteran should be scheduled for an 
examination to determine the current 
severity of his service-connected right 
ankle disorder.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of right 
ankle pathology found to be present.  In 
particular, the examiner should report any 
functional limitation found and range of 
motion expressed in degrees, with standard 
ranges provided for comparison purposes, 
should be accomplished.  The examiner must 
also address whether there is any 
deformity, instability, or need for an 
ankle brace and shoe orthotics related to 
the veteran's right ankle disorder.  The 
examiner should also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected right ankle disorder.  The 
report prepared should be typed.

4.  The veteran should be scheduled for an 
examination to determine the current 
severity of his service-connected left 
knee disorder.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left knee 
pathology found to be present.  In 
particular, the examiner should report any 
functional limitation found and range of 
motion expressed in degrees, with standard 
ranges provided for comparison purposes, 
should be accomplished.  The examiner must 
also address whether there is any 
ankylosis, locking, instability, 
subluxation, or need for a knee brace.  
The examiner should also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected left knee disorder.  The report 
prepared should be typed.

5.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2004).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

